t c memo united_states tax_court harry robert haury petitioner v commissioner of internal revenue respondent docket no filed date harry robert haury pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to petitioner’s federal_income_tax return are whether petitioner is entitled to a bad_debt deduction must include in gross_income distributions from his individual_retirement_account ira is liable for a sec_72 additional tax and is liable for sec_6651 and sec_6654 additions to tax findings_of_fact petitioner is a software engineer he developed software and licensed it to nuparadigm government systems inc npgs and nps systems inc nps two information systems companies to which he provided technical_advice and strategic direction npgs and nps provided services to government clients and corporate clients during the year in issue petitioner age was the chief_executive_officer and owned of npgs in addition petitioner owned of nps and was president secretary and sole member of its board_of directors npgs and nps had paid-in capital of dollar_figure and dollar_figure respectively npgs had more than employees who collectively received annual salaries in excess of dollar_figure million in and nps paid petitioner dollar_figure of compensation and npgs paid petitioner no compensation petitioner on his federal_income_tax return reported adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in late the u s department of homeland security dhs entered into a contract dhs contract with sandia corp sandia to assist with the development of national alert warning system software the dhs contract provided that sandia could not begin any task before receiving authorization from dhs in sandia entered into a subcontract sandia subcontract with npgs to assist with the dhs contract the sandia subcontract provided that npgs could not begin any task before receiving authorization from sandia to prepare for a demonstration to dhs npgs and nps collectively companies incurred approximately dollar_figure million of development costs in to ameliorate cashflow problems petitioner transferred dollar_figure to the companies from his ira ie dollar_figure dollar_figure dollar_figure and dollar_figure on february april may and july respectively in addition petitioner executed interest- bearing promissory notes relating to the dollar_figure dollar_figure and dollar_figure transfers 2sandia was a federally funded research_and_development center operated by the u s department of energy 3npgs was also a party to this contract 4nps was a subcontractor to npgs 5in petitioner withdrew a total of dollar_figure from his ira 6petitioner previously transferred dollar_figure to nps on date which was documented by an interest-bearing promissory note pursuant to the notes the companies were required to repay petitioner upon demand on date the ira trustee received and deposited into petitioner’s account a dollar_figure npgs check dated and mailed on date petitioner solicited tim swank a private investor for additional funds mr swank required and petitioner agreed to subordinate his repayment rights thereafter mr swank lent dollar_figure to npgs swank loan the swank loan was documented by an interest-bearing promissory note dated date this note provided for monthly interest payments and was payable in full upon demand npgs on its federal_income_tax return relating to the taxable_year ending date reported dollar_figure of long-term notes payable in date sandia upon receiving notification that dhs would not authorize additional work instructed npgs to cease operations in response on date petitioner by email demanded that the companies repay the funds transferred from his ira mike pourney the president of npgs and authorized representative of nps refused petitioner’s demand and insisted that the companies could not repay at the time of petitioner’s demand npgs anticipated 7this amount included the dollar_figure note from petitioner to nps the dollar_figure and dollar_figure notes from petitioner to npgs and the dollar_figure swank loan receipt of dollar_figure for tasks that had been authorized and performed npgs also anticipated receipt of approximately dollar_figure from an unrelated contract the companies’ financial statements for the year ending date delineated only one note payable ie the swank loan after petitioner and mr swank met regularly to review the financial records and discuss the status of npgs during this time petitioner received no salary from the companies and npgs repaid dollar_figure to mr swank in date respondent prepared a substitute for return sfr relating to petitioner’s tax_year and on date sent petitioner a statutory_notice_of_deficiency respondent determined that petitioner had a tax_liability relating to wage income of dollar_figure a dollar_figure early withdrawal from an ira and his failure_to_file a tax_return timely pay tax and pay estimated income_tax on date petitioner while residing in st louis missouri filed his petition with the court in date after filing his petition petitioner filed his federal_income_tax return relating to on his return which included a schedule c profit or loss from business petitioner reported a bad_debt deduction of dollar_figure wage income of dollar_figure a retirement distribution of dollar_figure and a additional tax of dollar_figure opinion amounts distributed from an ira are includible in gross_income unless an exception applies sec_408 petitioner readily acknowledges distributions totaling dollar_figure but contends that the dollar_figure deposited into his ira on date is a rollover_contribution and not includible in his gross_income see sec_408 we disagree the dollar_figure distribution was paid into the ira more than days after the date of the distribution and thus did not qualify as a rollover_contribution see id accordingly dollar_figure is includible in petitioner’s gross_income see sec_408 in addition during petitioner was less than 59½ years of age thus pursuant to sec_72 he is liable for a additional tax with respect to the distributions see sec_72 and the distributions do not meet any of the exceptions set forth in sec_72 we must also determine whether the dollar_figure claimed on schedule c is deductible as a bad_debt related to petitioner’s trade_or_business nonbusiness bad_debts are not deductible and are treated as short-term_capital_losses sec 8pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure d b bona_fide business bad_debts however may be deducted during the taxable_year in which they become worthless sec_166 d these debts must arise from debtor-creditor relationships that are based upon valid and enforceable obligations to pay fixed or determinable amounts of money sec_1 c income_tax regs a gift or contribution_to_capital is not considered a debt 532_f2d_1204 8th cir sec_1_166-1 income_tax regs to determine whether a bona_fide debt exists we consider objective and subjective factors in re uneco inc f 2d pincite petitioner’s transfers from his ira to the companies were bona_fide loans arising from a debtor-creditor relationship each transfer was structured as and intended to be a loan see sec_1_166-1 income_tax regs the transfers were documented by valid enforceable interest-bearing notes and petitioner expected and demanded repayment furthermore npgs and petitioner consistently treated the transfers as loans on npgs’s federal_income_tax returns we must next determine whether and when the aforementioned loans became worthless see sec_166 in date after sandia instructed npgs not to perform any additional work the companies’ projected future profits were less than the amount owed to mr swank see sec_1_166-2 income_tax regs furthermore petitioner credibly testified that neither liquidation of the company nor legal action would result in repayment see sec_1_166-2 income_tax regs petitioner’s loans were subordinated to the swank loan and therefore repayment of petitioner’s loans was not possible see id thus the loans became worthless during petitioner’s investment in and management of the companies do not amount to a trade_or_business see sec_166 373_us_193 holding that investing one’s money and managing one’s investments do not amount to a trade_or_business moreover the dominant motivation for making the loans was not petitioner’s trade_or_business as an employee of the companies see 405_us_93 holding that a taxpayer’s trade_or_business must be the dominant motivation for a loan 136_tc_263 holding that a loss is a nonbusiness_bad_debt where a taxpayer’s dominant motive is to protect his investment in a corporation even if the taxpayer is an employee petitioner designed the software used by the companies and invested a significant amount of time and money to ensure the success of the companies protection of petitioner’s investment interests in the companies rather than protection of his salary was the dominant motivation for the loans see id we note that petitioner worked for the companies without compensation after accordingly petitioner’s loans to the companies were nonbusiness_debt respondent also determined that petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a timely return respondent established that petitioner failed to timely file his return see sec_7491 petitioner filed his federal_income_tax return in date and has failed to establish pursuant to sec_6651 that the untimely filing was due to reasonable_cause and not willful neglect accordingly petitioner is liable for a sec_6651 addition_to_tax respondent further determined that petitioner is liable for a sec_6654 addition_to_tax for failure to pay estimated_tax respondent has met his burden of establishing that petitioner was required to make an annual payment see sec_6654 sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir on the sfr which was prepared in conformity with the requirements of sec_6020 respondent calculated and reported a tax_liability of dollar_figure see 121_tc_308 holding that a tax_return filed after a notice_of_deficiency is issued is not considered a filed return for purposes of sec_6654 in the preceding year petitioner had adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure petitioner’s required_annual_payment was dollar_figure ie of dollar_figure yet he made estimated_tax payments of dollar_figure relating to and does not meet the requirements of any exceptions to sec_6654 see sec_6654 and ii c i e accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
